Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 08/09/22 regarding application 16/936,952, in which claims 21 and 31 were amended and new claims 41 and 42 were added. Claims 21-42 are pending in the application and have been considered.

Response to Arguments
The arguments on pages 7-10 regarding the 35 U.S.C. 102(a)(1) rejections based on Borjeson and the 35 U.S.C. 103 rejections based on Borjseon in view of Mozer and Borjeson in view of Zweig have been considered but are moot in view of the new grounds for rejection, necessitated by Applicant’s amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 21-41 are rejected under 35 U.S.C. 103 as being unpatentable over Borjeson et al. (2016/0267908) in view of Liu et al. (9,437,186).

Consider claim 21, Borjeson discloses a computer-implemented method (method implemented on a computer, [0018]) comprising: 
receiving first audio data corresponding to a first utterance (captured sound containing speech, [0038-0041]); 
using a first component operating at a first setting to determine the first audio data includes a first representation of a wakeword (the captured sound is compared to a sound threshold level to determine if it is ambient noise or may contain speech, [0038], which may be a keyword, [0048], such as “OK Google”, [0004]); 
based at least in part on the first audio data including the first representation of the wakeword, causing further processing to be performed using the first audio data (processing the audio data to extract words, [0047], and when a keyword is detected, [0048], taking action such as e.g. initiating a call, [0049]); 
based at least in part on a likelihood of detecting a second utterance (the time period between word hits exceeds a threshold, meaning that the audio between word hits, and therefore likelihood of speech, was below sound threshold for that period, indicating the sound threshold level is too high, [0050]), configuring the first component to operate using a second setting different from the first setting (the respective threshold levels are decreased, [0051]); 
receiving second audio data (the method moves back to 62 and repeats, [0052], by receiving sample sound, Fig 3 element 62); and 
using the first component operating at the second setting to determine whether the second audio data includes a second representation of the wakeword (the captured sound is compared to the decreased sound threshold level, [0051], to determine if it is ambient noise or may contain speech, [0038], which may be a keyword, [0048], such as “OK Google”, [0004]).
Borjeson does not specifically mention determining, based at least in part on the further processing, a likelihood of detecting a second utterance within a duration of time of the first utterance.
Liu discloses determining, based at least in part on further processing, a likelihood of detecting a second utterance within a duration of time of the first utterance (likelihood the ASR should await more speech before determining the end of the utterance based on language model and semantic tags, Col 13 lines 43-59, likelihood the ASR should await more speech considered the likelihood of detecting a second utterance, the number of frames threshold considered the duration of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borjeson by determining, based at least in part on the further processing, a likelihood of detecting a second utterance within a duration of time of the first utterance in order to more quickly and accurately determine the end of the user’s speech input, thereby improving user experience, as suggested by Liu (Col 1 lines 56-63).

Consider claim 31, Borjeson discloses a system comprising: at least one processor (processor, 0028]); and at least one memory comprising instructions (software stored on memory, [0028]) that, when executed by the at least one processor, cause the system to: 
receive first audio data corresponding to a first utterance (captured sound containing speech, [0038-0041]); 
use a first component operating at a first setting to determine the first audio data includes a first representation of a wakeword (the captured sound is compared to a sound threshold level to determine if it is ambient noise or may contain speech, [0038], which may be a keyword, [0048], such as “OK Google”, [0004]); 
based at least in part on the first audio data including the first representation of the wakeword, cause further processing to be performed using the first audio data (processing the audio data to extract words, [0047], and when a keyword is detected, [0048], taking action such as e.g. initiating a call, [0049]); 
based at least in part on a likelihood of detecting a second utterance (the time period between word hits exceeds a threshold, meaning that the audio between word hits, and therefore likelihood of speech, was below sound threshold for that period, indicating the sound threshold level is too high, [0050]), configure the first component to operate using a second setting different from the first setting (the respective threshold levels are decreased, [0051]); 
receive second audio data (the method moves back to 62 and repeats, [0052], by receiving sample sound, Fig 3 element 62); and 
use the first component operating at the second setting to determine whether the second audio data includes a second representation of the wakeword (the captured sound is compared to the decreased sound threshold level, [0051], to determine if it is ambient noise or may contain speech, [0038], which may be a keyword, [0048], such as “OK Google”, [0004]).
Borjeson does not specifically mention determining, based at least in part on the further processing, a likelihood of detecting a second utterance within a duration of time of the first utterance.
Liu discloses determining, based at least in part on further processing, a likelihood of detecting a second utterance within a duration of time of the first utterance (likelihood the ASR should await more speech before determining the end of the utterance based on language model and semantic tags, Col 13 lines 43-59, likelihood the ASR should await more speech considered the likelihood of detecting a second utterance, the number of frames threshold considered the duration of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borjeson by determining, based at least in part on the further processing, a likelihood of detecting a second utterance within a duration of time of the first utterance for reasons similar to those for claim 21.


Consider claim 22, Borjeson discloses: based at least in part on the likelihood, adjusting a difference between the first setting and the second setting (a likelihood of speech below the sound threshold for a period between word hits, indicating the sound threshold level is too high, [0050], causes the threshold to be decreased by a fixed value set in the firmware, [0051]).

Consider claim 23, Borjeson discloses: the second setting corresponds to a greater likelihood of detection of a wakeword representation than the first setting (decreasing the sound threshold level, [0055], when the captured sound is likely to be speech, [0050], increases the proportion of audio above the threshold and therefore the likelihood of detection of the wakeword, [0051], [0048], [0004]).

Consider claim 24, Borjeson discloses: the likelihood is based at least in part on speech processing history data (since the method moves back to step 62 and repeats, [0052], the updated thresholds, and associated likelihoods, are based on the previous audio pass, i.e. “speech processing history data”, [0050]).

Consider claim 25, Borjeson discloses: a duration of time is based at least in part on speech processing history data (the time period between word hits is based on previously recorded speech, i.e. “speech processing history data”, [0050]).

Consider claim 26, Borjeson discloses: receiving an instruction to operate the first component using the second setting, wherein the instruction is sent based at least in part on the likelihood (a likelihood of speech below the sound threshold for a period between word hits, indicating the sound threshold level is too high, [0050], causes the threshold to be decreased by a fixed value set in the firmware, [0051]).
Borjeson does not specifically mention an instruction from a remote device.
Liu discloses an instruction from a remote device (recognition implemented on a remote server, results sent to a downstream component to implement actions based on the recognized speech, Col 2 lines 52-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borjeson by including an instruction from a remote device in order to improve human-computer interaction on a variety of devices, as suggested by Liu (Col 1 lines 18-21).

Consider claim 27, Borjeson discloses: using a device that operates the first component detecting a second utterance within a duration of time of the first utterance (detecting word hits within a time period using the sound threshold, [0050]).
Borjeson does not specifically mention determining the likelihood of detecting a second utterance.
Liu discloses determining the likelihood of detecting a second utterance (likelihood the ASR should await more speech before determining the end of the utterance based on language model and semantic tags, Col 13 lines 43-59, considered the likelihood of detecting a second utterance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borjeson by determining the likelihood of detecting a second utterance for reasons similar to those for claim 21.



Consider claim 28, Borjeson discloses: after a duration of time has expired, configuring the first component to operate using the first setting (after the time period, [0050], the method moves back to 62 and repeats, [0052], and increases the threshold back to the original level, [0045]).

Consider claim 29, Borjeson discloses: during a duration of time, configuring the first component to operate according to a function corresponding to a transition from the second setting to the first setting (during the time period, the audio is compared to sound threshold, [0050], which “corresponds” to a subsequent function increasing the threshold, for example, adding back 5% to the threshold, [0045]).

Consider claim 30, Borjeson discloses: using the first component operating at the second setting to determine the second audio data includes the second representation of the wakeword (the method moves back to step 62 and repeats with the decreased threshold, [0052]); and based at least in part on the second audio data including the second representation of the wakeword, causing further processing to be performed using the second audio data (processing the audio data to extract words, [0047], and when a keyword is detected, [0048], taking action such as e.g. initiating a call, [0049]).

Consider claim 32, Borjeson discloses instructions that, when executed by the at least one processor, further cause the system to: based at least in part on the likelihood, adjust a difference between the first setting and the second setting (a likelihood of speech  below the sound threshold for a period between word hits, indicating the sound threshold level is too high, [0050], causes the threshold to be decreased by a fixed value set in the firmware, [0051]).

Consider claim 33, Borjeson discloses the second setting corresponds to a greater likelihood of detection of a wakeword representation than the first setting (decreasing the sound threshold level, [0055], when the captured sound is likely to be speech, [0050], increases the proportion of audio above the threshold and therefore the likelihood of detection of the wakeword, [0051], [0048], [0004]).

Consider claim 34, Borjeson discloses: the likelihood is based at least in part on speech processing history data (since the method moves back to step 62 and repeats, [0052], the updated thresholds, and associated likelihoods, are based on the previous audio pass, i.e. “speech processing history data”, [0050]).

Consider claim 35, Borjeson discloses: the duration of time is based at least in part on speech processing history data (the time period between word hits is based on previously recorded speech, i.e. “speech processing history data”, [0050]).

Consider claim 36, Borjeson discloses instructions that, when executed by the at least one processor, further cause the system to: receive, from a remote device, an instruction to operate the first component using the second setting, wherein the instruction is sent based at least in part on the likelihood (a likelihood of speech below the sound threshold for a period between word hits, indicating the sound threshold level is too high, [0050], causes the threshold to be decreased by a fixed value set in the firmware, [0051]).
Borjeson does not specifically mention an instruction from a remote device.
Liu discloses an instruction from a remote device (recognition implemented on a remote server, results sent to a downstream component to implement actions based on the recognized speech, Col 2 lines 52-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borjeson by including an instruction from a remote device for reasons similar to those for claim 26.

Consider claim 37, Borjeson discloses instructions that, when executed by the at least one processor, further cause the system to: using a device that operates the first component detecting a second utterance within a duration of time of the first utterance (detecting word hits within a time period using the sound threshold, [0050]).
Borjeson does not specifically mention determining the likelihood of detecting a second utterance.
Liu discloses determining the likelihood of detecting a second utterance (likelihood the ASR should await more speech before determining the end of the utterance based on language model and semantic tags, Col 13 lines 43-59, considered the likelihood of detecting a second utterance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borjeson by determining the likelihood of detecting a second utterance for reasons similar to those for claim 21.

Consider claim 38, Borjeson discloses instructions that, when executed by the at least one processor, further cause the system to: after a duration of time has expired, configure the first component to operate using the first setting (after the time period, [0050], the method moves back to 62 and repeats, [0052], and increases the threshold back to the original level, [0045]).

Consider claim 39, Borjeson discloses instructions that, when executed by the at least one processor, further cause the system to: during a duration of time, configure the first component to operate according to a function corresponding to a transition from the second setting to the first setting (during the time period, the audio is compared to sound threshold, [0050], which “corresponds” to a subsequent function increasing the threshold, for example, adding back 5% to the threshold, [0045]).

Consider claim 40, Borjeson discloses instructions that, when executed by the at least one processor, further cause the system to: use the first component operating at the second setting to determine the second audio data includes the second representation of the wakeword (the method moves back to step 62 and repeats with the decreased threshold, [0052]); and based at least in part on the second audio data including the second representation of the wakeword, cause further processing to be performed using the second audio data (processing the audio data to extract words, [0047], and when a keyword is detected, [0048], taking action such as e.g. initiating a call, [0049]).

Consider claim 41, Borjeson discloses causing the further processing comprises determining an intent associated with the first utterance (e.g. “call” represents the user intention to place a telephone call, [0048]).


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Borjeson et al. (2016/0267908) in view of Liu et al. (9,437,186), in further view of Thomas, Trevor (2009/0086934).

Consider claim 42, Borjeson discloses causing the further processing comprises processing the first audio data based at least in part on a user preference associated with the first utterance (user may adjust the gain value to provide optimum performance using configuration menu, [0044]).
Borjeson and Liu do not specifically mention a user profile. 
Thomas discloses a user profile (caller profile information used to select a grammar, [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borjeson and Liu by including a user profile in order to improve recognition accuracy, as suggested by Thomas ([0051]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                      09/02/22